Citation Nr: 0816508	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1991.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disorder (then claimed as an adjustment disorder with 
depressed mood, borderline personality disorder) was 
previously denied in an October 1998 Board decision.  The 
veteran was notified of that decision, but failed to perfect 
an appeal.

2.  The evidence received subsequent to the October 1998 
rating decision is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSION OF LAW

1.  The October 1998 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder (now 
claimed as major depression, recurrent).  38 U.S.C.A. §§ 
5108, 7105 (West 2007); 38 C.F.R. §§ 3.156, 20.1104 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
therefore consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a decision dated in October 1998, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder, which was then claimed as an adjustment disorder 
with depressed mood, borderline personality disorder.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the October 1998 decision became final 
because the veteran did not file a timely appeal.

A claim for entitlement to service connection for a 
psychiatric disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen her 
claim in July 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
dated from February 1987 to January 1991, showing treatment 
for psychiatric problems and diagnoses of adjustment 
disorder, alcohol abuse, and borderline personality disorder; 
VA medical records, dated from January 1991 to February 1991, 
indicating that the veteran had been hospitalized immediately 
following discharge from service and thereafter diagnosed 
with an adjustment disorder, with depressed mood, and 
borderline personality disorder; and VA medical records, 
dated from 1991 to December 1991, reflecting the veteran's 
subsequent hospitalization for long-term psychiatric 
treatment, primarily for alcohol abuse.  Additional evidence 
before the VA included a statement from the veteran's pre-
service physician dated in April 1991, noting that the 
veteran had received treatment for an adjustment disorder as 
an adolescent; and a November 1994 statement from a VA 
physician, who had treated the veteran from June 1991 to 
December 1991, indicating that, in addition to alcohol abuse, 
the veteran had been under his care for severe depression 
with mood-congruent psychotic features.  Further evidence 
before the VA at the time of the prior rating decision 
included a June 1996 VA psychiatric examination, which 
concluded that the veteran's ongoing history of alcohol abuse 
and borderline personality disorder had contributed to her 
other psychiatric complaints, including a mood disorder and 
depression, secondary to alcohol abuse.  Finally, the record 
at the time of the prior rating decision included a second VA 
psychiatric examination, dated in July 1997, in which the 
examiner noted that the veteran had been unable to give a 
consistent history of depression and subsequently determined 
that the veteran's depression was secondary to her borderline 
personality disorder.

On the basis of the above evidence, the Board in its October 
1998 decision found that the veteran had a personality 
disorder that preexisted service and had assumed a variety of 
psychiatric manifestations, including a depressed mood, an 
adjustment disorder, and alcohol abuse.  Nevertheless, the 
Board determined that the weight of the evidence demonstrated 
that the veteran's various psychiatric problems, including 
depression, were secondary to her longstanding, borderline 
personality disorder and were not indicative of a separate, 
chronic psychiatric disease superimposed on that preexisting 
disorder.  Observing that a borderline personality disorder 
was not a disability for which service connection was 
appropriate, pursuant to 38 C.F.R. § 3.303(c) (2007), the 
Board determined that the veteran's claim could not be 
granted. 

The veteran applied to reopen her claim for service 
connection in July 2004.  The Board finds that the evidence 
received since the last final decision in October 1998 is not 
cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating her claim.

Newly received evidence includes VA treatment records dated 
from February 1991 to June 1991, which reflect that, 
following her initial post-service hospitalization in January 
1991, the veteran was transferred to a VA Medical Center in 
Decatur, Georgia, where she requested counseling for 
depression and was given the primary diagnosis of depressive 
disorder, not otherwise specified.  During her 
hospitalization, the veteran attempted suicide and thereafter 
displayed frequent suicidal and assaultive behavior, which 
ultimately led to her transfer to a different VA facility for 
ongoing inpatient psychiatric treatment.  Additionally, it 
was noted that the veteran had previously been prescribed 
anti-depressants, but that the medications had caused her 
increased agitation and, for that reason, had been 
discontinued.  It was further noted that the veteran met all 
the criteria for a borderline personality disorder.  
Significantly, however, the veteran's diagnosis of depression 
was not found to be secondary to her personality disorder.

Other newly received evidence includes statements from the 
veteran's treating psychiatrist, dated in November 2004 and 
July 2006, indicating that the veteran has a long history of 
psychosis and major depression.  Based upon a review of the 
veteran's pre-service and service medical records, the 
psychiatrist determined that, while the veteran was diagnosed 
with a personality disorder during adolescence, there was no 
indication that the condition reoccurred or was accompanied 
by depression until after the veteran entered service.  
Additionally, the psychiatrist noted that, following her 
discharge from service, the veteran had required ongoing 
treatment for depression and psychosis, and was currently 
receiving care for these psychiatric problems at the VA 
Medical Center in Augusta, Georgia.  The psychiatrist added 
that the veteran's depression had worsened over the years and 
now interfered with her ability to perform many of the 
functions of daily life.  Finally, the psychiatrist opined 
that it was at least as likely as not that the veteran's 
currently diagnosed major depressive disorder was caused or 
aggravated by her period of active service. 

In sum, the Board finds that the newly received VA treatment 
records, showing psychiatric hospitalization and a specific 
diagnosis of depression within a year after the veteran left 
service, combined with the statements from the veteran's 
treating psychiatrist regarding the etiology of her currently 
diagnosed major depressive disorder, are both new and 
material as they corroborate the veteran's contention that 
she has a psychiatric disorder (major depression, recurrent) 
that was caused or aggravated by her period of active 
service.  Specifically, the veteran has presented clinical 
evidence suggesting that her currently diagnosed major 
depressive disorder may be indicative of a chronic 
psychiatric disease separate from the borderline personality 
disorder for which she was denied service connection in the 
prior October 1998 rating decision.  That new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim for service connection for service connection 
for a psychiatric disorder is reopened.

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.





ORDER

New and material evidence for the claim of entitlement to 
service connection for a psychiatric disorder has been 
submitted.  To that extent only, the appeal is granted.


REMAND

The veteran contends that her currently diagnosed psychiatric 
disorder (major depression, recurrent) was caused or 
aggravated by her period of active service.  In support of 
her claim, the veteran has submitted VA treatment records 
reflecting that, a few weeks after her discharge from 
service, she was hospitalized for psychiatric problems and 
diagnosed with depression.  The veteran has also submitted 
statements from her treating psychiatrist indicating that the 
veteran has received ongoing treatment for depression ever 
since leaving service.  Most significantly, that psychiatrist 
has related the veteran's currently diagnosed major 
depressive disorder to her period of active service.  

The veteran's psychiatrist has stated that the veteran is 
currently receiving psychiatric treatment for a major 
depressive disorder at the VA Medical Center in Augusta, 
Georgia.  However, the veteran's treatment records dating 
after November 2006 do not appear to be associated with her 
claims folder.  Because these outstanding VA medical records 
may contain information pertinent to the veteran's claim, 
they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the record reflects that in May 2004, the 
veteran was granted Social Security disability compensation.  
However, the records associated with the veteran's claim of 
Social Security disability benefits have not yet been 
associated with her claims folder.  Because the decision and 
the medical records upon which an award of Social Security 
disability benefits is predicated are relevant to the 
veteran's increased rating claim, efforts to obtain those 
records should be made.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Finally, VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
veteran underwent VA psychiatric examinations in June 1996 
and July 1997.  The record reflects that since that time, the 
veteran has received ongoing inpatient and outpatient 
treatment for depression and other psychiatric problems.  As 
noted above, one of her treating psychiatrists has rendered 
an opinion that the veteran's currently diagnosed major 
depressive disorder was more likely than not caused or 
aggravated by her period of active service.  While that 
psychiatrist has reviewed the veteran's service medical 
records, however, it does not appear that the psychiatrist's 
opinion relating the veteran's depression to her period of 
active service was based upon a comprehensive psychiatric 
examination.  Nor does it appear that the psychiatrist has 
taken into account the opinions, rendered by VA examiners in 
June 1996 and July 1997, which previously led the Board to 
conclude that the veteran's various psychiatric problems were 
manifestations of a borderline personality disorder that 
preexisted service.  For these reasons, it remains unclear to 
the Board whether the veteran has a service-related 
psychiatric disorder, as her treating psychiatrist now 
maintains, or whether her currently diagnosed major 
depression disorder is secondary to the preexisting 
borderline personality disorder for which service connection 
was previously denied.  Accordingly, the Board finds that a 
remand for an examination and opinion addressing the etiology 
of the veteran's currently diagnosed psychiatric disorder is 
necessary in order to fully and fairly address the merits of 
her claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all medical records from 
the VA Medical Center in Augusta, 
Georgia, dated from December 2006 to 
the present.  

2.  Obtain and associate with the 
claims folder the veteran's Social 
Security Administration records.

3.  After the above records have been 
obtained, schedule the veteran for a VA 
psychiatric examination with the 
appropriate specialist to determine the 
etiology of her currently diagnosed 
psychiatric disorder (recurrent major 
depression).  The claims folder should 
be made available to and be reviewed by 
the VA examiner, and the examination 
report should reflect that the claims 
folder was reviewed.  The VA examiner 
should provide a clear rationale for 
all opinions expressed and, in 
particular, should reconcile those 
findings with the veteran's two prior 
VA examinations, dated in June 1996 and 
July 1997, as well as the opposing July 
2006 opinion of the veteran's treating 
psychiatrist.  Specifically, the VA 
examiner should evaluate whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's currently diagnosed major 
depressive disorder was caused or 
aggravated by her period of active 
service.  Additionally, noting the 
veteran's in-service and post-service 
diagnoses of a borderline personality 
disorder, the VA examiner should 
comment on whether the veteran, in 
fact, had a personality disorder during 
active service and, if so, whether she 
also had a separate psychiatric 
disorder, to include major depression, 
which was superimposed on that 
personality disorder during active 
service.  

4.  Then, readjudicate the claim for 
service connection for a psychiatric 
disorder.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007)



 Department of Veterans Affairs


